 



Exhibit 10.50
GROUND LEASE
BETWEEN
NETWORK APPLIANCE, INC.
(“NAI”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
December 14, 2006



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   RECITALS     1   GRANTING CLAUSES     1   GENERAL
TERMS AND CONDITIONS     3  
 
           
1
  Additional Definitions     3  
 
            “Contingent Purchase Option”     3  
 
            “Fair Rental Value”     3  
 
            “Ground Lease Default”     3  
 
            “Ground Lease Rent”     3  
 
            “Ground Lease Term”     3  
 
            “Leasehold Mortgage”     3  
 
            “Leasehold Mortgagee”     4  
 
            “Turnover Date”     4  
 
           
2
  Ground Lease Term and Early Termination     4  
 
           
3
  Ground Lease Rent     4  
 
           
4
  Receipt and Application of Insurance and Condemnation Proceeds     4  
 
           
5
  No Lease Termination     5  
 
           
6
  The Lease and Other Operative Documents     5  
 
           
7
  Use of Leased Property     5  
 
           
8
  Assignment and Subletting; Pass Through of BNPPLC’s Liability Insurance and
Indemnity Rights     6  
 
           
9
  Estoppel Certificate     6  
 
           
10
  Leasehold Mortgages     7  
 
           
11
  Other Representations, Warranties and Covenants of NAI     9  
 
  (A)     Condition of the Property     9  
 
  (B)     Environmental Representations     10  
 
  (C)     Current Status of Title to the Land     10  
 
  (D)     Intentionally Deleted     10  
 
  (E)     Title to Improvements     10  
 
  (F)     Defense of Adverse Title Claims     11  
 
  (G)     Prohibition Against Consensual Liens on the Leased Property     12  
 
  (H)     Compliance With Permitted Encumbrances     12  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

             
 
    Page  
 
  (I)      Compliance With Laws     12  
 
  (J)      Modification of Permitted Encumbrances     12  
 
  (K)     Performance and Preservation of the Permitted Encumbrances for the
Benefit of BNPPLC     13  
 
  (L)     Cooperation by NAI and its Affiliates     13  
 
  (M)    Omissions     14  
 
  (N)     Insurance and Casualty     14  
 
  (O)     Condemnation     14  
 
  (P)     Further Assurances     15  
 
           
12
  Ground Lease Defaults     15  
 
  (A)      Definition of Ground Lease Default     15  
 
  (B)      Remedy     15  
 
           
13
  Quiet Enjoyment     16  
 
           
14
  Option to Purchase     16  
 
           
15
  Miscellaneous     16  
 
  (A)      No Merger     16  
 
  (B)      Recording; Memorandum of Lease     16  

Exhibits and Schedules

         
Exhibit A
  Legal Description
 
       
Exhibit B
  Permitted Encumbrances List
 
       
Exhibit C
  Contingent Purchase Option
 
       
Exhibit D
  Determination of Fair Value

(ii)



--------------------------------------------------------------------------------



 



GROUND LEASE
          This GROUND LEASE (this “Ground Lease”), dated as of December 14, 2006
(the “Effective Date”), is made by and between BNP PARIBAS LEASING CORPORATION
(“BNPPLC”), a Delaware corporation, and NETWORK APPLIANCE, INC. (“NAI”), a
Delaware corporation.
RECITALS
          Contemporaneously with the execution of this Ground Lease, BNPPLC and
NAI are executing a Common Definitions and Provisions Agreement dated as of the
Effective Date (the “Common Definitions and Provisions Agreement”), which by
this reference is incorporated into and made a part of this Ground Lease for all
purposes. As used in this Ground Lease, capitalized terms defined in the Common
Definitions and Provisions Agreement and not otherwise defined in this Ground
Lease are intended to have the respective meanings assigned to them in the
Common Definitions and Provisions Agreement.
          At the request of NAI, and to facilitate the transactions contemplated
in the other Operative Documents, BNPPLC is executing this Ground Lease to
acquire from NAI a leasehold estate of 50 years in the Land described in
Exhibit A attached hereto (the “Land”) and any existing Improvements on the
Land.
          Also contemporaneously with this Ground Lease, BNPPLC and NAI are
executing a Construction Management Agreement (the“Construction Management
Agreement”) and a Lease Agreement (the “Lease”). Pursuant to the Construction
Management Agreement, BNPPLC is agreeing to provide funding for the construction
of new Improvements. When the term of the Lease commences, the Lease will cover
all Improvements on the Land.
          Pursuant to a Purchase Agreement dated as of the Effective Date (the
“Purchase Agreement”) between BNPPLC and NAI, NAI will have the right to
purchase, among other things, BNPPLC’s leasehold estate under this Ground Lease
on and subject to the terms and conditions set forth therein.
GRANTING CLAUSES
          In consideration of the rent to be paid and the covenants and
agreements to be performed by BNPPLC, as hereinafter set forth, NAI does hereby
LEASE, DEMISE and LET unto BNPPLC for the term hereinafter set forth the Land,
together with:
          (A)       all easements and rights-of-way now owned or hereafter
acquired by NAI for use in connection with the Land or any Improvements
constructed thereon or as a means of access thereto and any and all easements
and rights appurtenant to the Land; and

 



--------------------------------------------------------------------------------



 



          (B)       all right, title and interest of NAI, now owned or hereafter
acquired, in and to (A) any land lying within the right-of-way of any street,
open or proposed, adjoining the Land, (B) any and all sidewalks and alleys
adjacent to the Land and (C) any strips and gores between the Land and abutting
land not owned by NAI.
The Land and all of the property described in items (1) and (2) above are
hereinafter referred to collectively as the “Real Property”.
          To the extent, but only to the extent, that assignable rights or
interests in, to or under the following have been or will be acquired by NAI as
the owner of any interest in the Real Property, NAI also hereby grants and
assigns to BNPPLC for the term of this Ground Lease the right to use and enjoy
(and, in the case of contract rights, to enforce) such rights or interests of
NAI:
          (A)      the Permitted Encumbrances; and
          (B)      any general intangibles, permits, licenses, franchises,
certificates, and other rights and privileges related to the Real Property that
BNPPLC (rather than NAI) would have acquired if BNPPLC had itself acquired the
fee estate in the Real Property (excluding, however, the rights and privileges
of NAI under this Ground Lease, the Construction Management Agreement, the
Lease, the Purchase Agreement and any other Operative Documents).
Such rights and interests of NAI, whether now existing or hereafter arising, are
hereinafter collectively called the “Personal Property”. The Real Property and
the Personal Property are hereinafter sometimes collectively called the “Leased
Property.” The Leased Property and all Improvements on the Land now or in the
future (whether such Improvements are owned by BNPPLC or NAI) are hereinafter
sometimes called the “Improved Property”.
          However, the leasehold estate conveyed hereby and BNPPLC’s rights
hereunder are expressly made subject and subordinate to the Permitted
Encumbrances listed on Exhibit B.
          Further, so long as any of the other Operative Documents remain in
force, the rights and obligations of NAI and BNPPLC hereunder will be subject to
any contrary provisions therein, including provisions in the Construction
Management Agreement and the Lease that govern the collection and application of
condemnation and insurance proceeds in the event of any taking of or damage to
the Improved Property.
     
 
Ground Lease — Page 2

 



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
          The Leased Property is leased by NAI to BNPPLC and is accepted and is
to be used and possessed by BNPPLC upon and subject to the following terms,
provisions, covenants, agreements and conditions:
1       Additional Definitions. As used in this Ground Lease, capitalized terms
defined above have the respective meanings assigned to them above; as indicated
above, capitalized terms that are defined in the Common Definitions and
Provisions Agreement and that are used but not otherwise defined have the
respective meanings assigned to them in the Common Definitions and Provisions
Agreement; and, the following terms have the following respective meanings:
          “Contingent Purchase Option” means the option granted BNPPLC by NAI as
provided in Exhibit C attached to this Ground Lease.
          “Fair Rental Value” means (and all appraisers and other persons
involved in the determination of the Fair Rental Value will be so advised) the
annual rent, as determined in accordance with Exhibit D, that would be agreed
upon between a willing tenant, under no compulsion to lease, and a willing
landlord, under no compulsion to lease, for unimproved land (including
appurtenances) comparable in size and location to the Land, exclusive of any
Improvements but assuming that there is no higher and better use for such land
than as a site for improvements of comparable size and utility to the
Improvements, at the time a determination is required under this Ground Lease
and taking into consideration the condition of the Land, the encumbrances
affecting the title to the Land and all applicable zoning, land use approvals
and other governmental permits relating to the Land at the time of such
determination.
          “Ground Lease Default” has the meaning assigned to it in subparagraph
13(A) below.
          “Ground Lease Rent” means the rent payable by BNPPLC pursuant to
Paragraph 3 below.
          “Ground Lease Term” has the meaning assigned to it in Paragraph 2
below.
          “Leasehold Mortgage” means any mortgage, deed of trust (with or
without a private power of sale), security agreement or assignment executed by
BNPPLC to secure an obligation to repay borrowed money or other voluntary
obligations, which covers BNPPLC’s leasehold estate hereunder or any part
thereof or any rents or other charges to be paid to BNPPLC pursuant to any
sublease.
     
 
Ground Lease — Page 3

 



--------------------------------------------------------------------------------



 



          “Leasehold Mortgagee” means any lender or other beneficiary of a
Leasehold Mortgage that has notified NAI of the existence such Leasehold
Mortgage and of its address to which notices should be delivered.
          “Turnover Date” means the day which is thirty days after any
Designated Sale Date upon which, for any reason whatsoever, NAI does not
purchase the Improved Property from BNPPLC pursuant to the Purchase Agreement.
2       Ground Lease Term and Early Termination. The term of this Ground Lease
(herein called the “Ground Lease Term”) will commence on and include the
Effective Date and end on the last Business Day which falls on or prior to the
fiftieth (50th) anniversary of the Effective Date. However, subject to the prior
approval of any Leasehold Mortgagee, BNPPLC will have the right to terminate
this Ground Lease by giving a notice to NAI stating that BNPPLC unequivocally
elects to terminate effective as of a date specified in such notice, which may
be any date more than thirty days after the notice and after the expiration or
termination of the Lease pursuant to its terms.
3       Ground Lease Rent. The rent required by this Ground Lease (herein called
“Ground Lease Rent”) will equal the Fair Rental Value, determined as provided in
Exhibit D, and be paid as follows:
          Prior to the Completion Date, BNPPLC must pay Ground Lease Rent to NAI
on the first Business Day of every calendar month for the preceding month.
Consistent with the agreement of the parties in Exhibit D that the initial Fair
Rental Value is $600,000 per annum, each such monthly payment will be in the
amount of $50,000 prior to the Completion Date. (Notwithstanding the forgoing,
if agreed by the parties for administrative convenience, BNPPLC will prepay all
or a portion of the Ground Lease Rent expected to accrue prior to the Completion
Date, rather than pay it monthly on the first Business Day of each month.)
          After the Completion Date, Ground Lease Rent will be paid annually in
arrears on each anniversary of the Effective Date. So long as the Lease
continues, each such payment by BNPPLC may be offset against the reimbursement
for such payment required of NAI by the Lease. After the Lease expires or
terminates, however, BNPPLC’s obligation for the payment of Ground Lease will
continue so long as this Ground Lease continues, on and subject to the terms and
conditions set forth herein.
4       Receipt and Application of Insurance and Condemnation Proceeds. All
insurance and condemnation proceeds payable with respect to any damage to or
taking of the Leased Property will be payable to and become the property of
BNPPLC; provided, however, NAI will be entitled to receive condemnation proceeds
awarded for the value of NAI’s remainder interest in the Land exclusive of the
Improvements. BNPPLC is authorized to take all action
     
 
Ground Lease — Page 4

 



--------------------------------------------------------------------------------



 



necessary on behalf of both BNPPLC and NAI (as lessor under this Ground Lease)
to collect insurance and condemnation proceeds.
5       No Lease Termination. Except as expressly provided herein, this Ground
Lease will not terminate, nor will NAI have any right to terminate this Ground
Lease nor will the obligations of NAI under this Ground Lease be excused, for
any reason whatsoever, including without limitation any of the following:
(i) any damage to or the destruction of all or any part of the Leased Property
from whatever cause, (ii) the taking of the Leased Property or any portion
thereof by eminent domain or otherwise for any reason, (iii) any default on the
part of BNPPLC under this Ground Lease or under any other agreement to which NAI
and BNPPLC are parties, or (iv) any other cause whether similar or dissimilar to
the foregoing, any existing or future law to the contrary notwithstanding.
Notwithstanding the foregoing, after any purchase by NAI of BNPPLC’s interest in
the Improved Property pursuant to the Purchase Agreement and payment to BNPPLC
of the purchase price required by the Purchase Agreement and all other sums dues
under any of the other Operative Documents, NAI (as the holder of both the
lessor’s and lessee’s interests hereunder) may elect to terminate this Ground
Lease; and after a purchase by BNPPLC of the Land because of BNPPLC exercise of
the Contingent Purchase Option, BNPPLC (as the holder of both the lessor’s and
lessee’s interests hereunder) may elect to terminate this Ground Lease. It is
the intention of the parties hereto that the obligations of NAI hereunder will
be separate and independent of the covenants and agreements of BNPPLC. However,
nothing in this Paragraph will be construed as a waiver by NAI of any right NAI
may have at law or in equity to recover monetary damages for any default under
this Ground Lease by BNPPLC.
6       The Lease and Other Operative Documents. Nothing contained in this
Ground Lease will limit, modify or otherwise affect any of NAI’s or BNPPLC’s
respective rights and obligations under the other Operative Documents, which
rights and obligations are intended to be separate, independent and in addition
to, and not in lieu of, the obligations established by this Ground Lease. In the
event of any inconsistency between the terms and provisions of the other
Operative Documents and the terms and provisions of this Ground Lease, the terms
and provisions of the other Operative Documents will control.
7       Use of Leased Property. Subject to the Permitted Encumbrances and the
terms hereof, BNPPLC may use and occupy the Leased Property for any purpose
permitted by Applicable Laws and may construct, modify, renovate, replace and
remove any Improvements on the Land from time to time, subject only to the
constraints that Applicable Laws would impose upon the owner of the Land if the
owner were constructing, modifying, renovating, replacing or removing
Improvements. To afford NAI an opportunity to file a notice of nonresponsibility
pursuant to California Civil Code § 3094, BNPPLC will, before commencing the
construction any major Improvements upon the Land after the Turnover Date,
endeavor to notify NAI that BNPPLC intends to commence such construction;
provided, however, BNPPLC will have no liability for its failure to provide such
a notice.
     
 
Ground Lease — Page 5

 



--------------------------------------------------------------------------------



 



8       Assignment and Subletting; Pass Through of BNPPLC’s Liability Insurance
and Indemnity Rights. BNPPLC may sublet or assign this Ground Lease without the
consent of NAI or any of its Affiliates, subject only to limitations set forth
in the Lease for the benefit of NAI so long as those limitations remain in
force.
          To the extent that BNPPLC may from time to time after the Turnover
Date require any subtenant to agree to maintain liability insurance against
claims of third parties and agree to make BNPPLC an additional or named insured
under such insurance, BNPPLC will also require the subtenant to agree to make
NAI an additional or named insured. However, BNPPLC will have no liability to
NAI for a breach by the subtenant of any such agreements, and to the extent that
BNPPLC’s rights as an additional or named insured are subject to exceptions or
limitations concerning BNPPLC’s own acts or omissions or the acts or omissions
of anyone other than the subtenant, so too may NAI’s rights as an additional or
named insured be subject to exceptions or limitations concerning NAI’s own acts
or omissions or the acts or omissions of anyone other than the subtenant.
          To the extent that BNPPLC may itself from time to time after the
Turnover Date maintain liability insurance against claims of third parties which
may arise because of any occurrence on or alleged to have occurred on or about
the Leased Property, BNPPLC will cause NAI to be an additional or named insured
under such insurance, provided NAI pays or reimburses BNPPLC for any additional
insurance premium required to have NAI made an insured.
          To the extent that BNPPLC may from time to time after the Turnover
Date require any subtenant to agree to indemnify BNPPLC against Environmental
Losses or other Losses concerning the Leased Property, BNPPLC will also require
the subtenant to agree to indemnify NAI. However, BNPPLC will have no liability
to NAI for a breach by the subtenant of any such agreement, and to the extent
that BNPPLC’s rights as an indemnitee of the subtenant are subject to exceptions
or limitations concerning BNPPLC’s own acts or omissions or the acts or
omissions of anyone other than the subtenant, so too may NAI’s rights as an
indemnitee be subject to exceptions or limitations concerning NAI’s own acts or
omissions or the acts or omissions of anyone other than the subtenant.
9       Estoppel Certificate. NAI and BNPPLC will from time to time, within ten
days after receipt of request by the other party hereto, deliver a statement in
writing to such other party or other Person(s) designated by such party
certifying:
          (A)       that this Ground Lease is unmodified and in full force and
effect (or if modified that this Ground Lease as so modified is in full force
and effect);
          (B)       that to the knowledge of the party providing such
certificate, the other party has
     
 
Ground Lease — Page 6

 



--------------------------------------------------------------------------------



 



not previously assigned or hypothecated its rights or interests under this
Ground Lease, except as is described in such statement with as much specificity
as the party so certifying is able to provide;
          (C)       the term of this Ground Lease and the Ground Lease Rent then
in effect and any additional charges;
          (D)       that to the knowledge of the party providing such
certificate, the other party is not in default under any provision of this
Ground Lease (or if in default, the nature thereof in detail) and, in any
certificate provided by NAI, a statement as to any outstanding obligations on
the part of NAI or BNPPLC; and
          (E)       in any certificate provided by NAI, such other factual
matters concerning the Leased Property or BNPPLC’s rights and obligations under
this Ground Lease as are requested by BNPPLC.
NAI’s failure to deliver such statement within such time will constitute an
admission by NAI (i) that this Ground Lease is in full force and effect, without
modification except as may be represented by BNPPLC, and (ii) that there are no
uncured defaults in BNPPLC’s performance hereunder.
10       Leasehold Mortgages.
          (A)       By Leasehold Mortgage BNPPLC may encumber BNPPLC’s leasehold
estate in the Leased Property created by this Ground Lease and BNPPLC’s rights
and interests in buildings, fixtures, equipment and improvements situated on the
Land and rents, issues, profits, revenues and other income to be derived by
BNPPLC from the Leased Property. However, prior to the Turnover Date, a
Leasehold Mortgage will be permitted hereunder only if it constitutes a
Permitted Transfer and only if it is made expressly subject to the rights of NAI
under the other Operative Documents.
          (B)       Any Leasehold Mortgagee or other party, including any
corporation formed by a Leasehold Mortgagee, may become the legal owner of the
leasehold estate created by this Ground Lease and of BNPPLC’s rights and
interests in the improvements, equipment, fixtures and other property assigned
as additional security pursuant to a Leasehold Mortgage, by foreclosure of a
Leasehold Mortgage or as a result of the assignment or conveyance in lieu of
foreclosure. Further, any such Leasehold Mortgagee or other party may itself,
after becoming the legal owner and holder of the leasehold estate created by
this Ground Lease, or of any improvements, equipment, fixtures and other
property assigned as additional security pursuant to a Leasehold Mortgage,
convey or pledge the same without the consent of NAI.
     
 
Ground Lease — Page 7

 



--------------------------------------------------------------------------------



 



          (C)       NAI must serve notice of any default by BNPPLC hereunder
upon any Leasehold Mortgagee for which NAI has received written notification
from BNPPLC of the Leasehold Mortgagee’s address for such notice. No notice of a
default by BNPPLC will be deemed effective until it is so served. Any Leasehold
Mortgagee will have the right to correct or cure any such default within the
same period of time after receipt of such notice as is given to BNPPLC under
this Ground Lease to correct or cure defaults, plus an additional period of
thirty days thereafter. NAI will accept performance by any Leasehold Mortgagee
of any covenant, condition or agreement on BNPPLC’s part to be performed
hereunder with the same force and effect as though performed by BNPPLC.
          (D)       If this Ground Lease should terminate by reason of a
disaffirmance or rejection of this Ground Lease by BNPPLC or any receiver,
liquidator or trustee for the property of BNPPLC, or by any governmental
authority which had taken possession of the business or property of BNPPLC by
reason of the insolvency or alleged insolvency of BNPPLC, then:
          (1)       NAI must give notice thereof to each Leasehold Mortgagee for
which NAI has received written notification from BNPPLC of the Leasehold
Mortgagee’s address for such notice; and upon request of any Leasehold Mortgagee
made within sixty days after NAI has given such notice, NAI must enter into a
new ground lease of the Leased Property with such Leasehold Mortgagee for the
remainder of the Ground Lease Term, at the same Ground Lease Rent and on the
same terms and conditions (including subparagraph 11(E)) as are contained in
this Ground Lease (a “New Ground Lease”).
          (2)       The estate of the Leasehold Mortgagee, as lessee under the
New Ground Lease, will have priority equal to the estate of BNPPLC hereunder.
That is, there will be no charge, lien or burden upon the Leased Property prior
to or superior to the estate granted by such New Ground Lease which was not
prior to or superior to the estate of BNPPLC under this Ground Lease as of the
date immediately preceding the termination of this Ground Lease. To the extent,
however, that the other Operative Documents are in effect at the time of
execution of such New Ground Lease, the New Ground Lease will be made expressly
subject to the other Operative Documents.
          (3)       Notwithstanding the foregoing, if NAI receives requests to
enter into a New Ground Lease from more than one Leasehold Mortgagee because of
the expiration or termination of this Ground Lease, NAI will be required to
enter into only one New Ground Lease, and the New Ground Lease will be to the
requesting Leasehold Mortgagee who holds the highest priority lien or interest
in BNPPLC’s leasehold estate in the Land. If the liens or security interests of
two or more such requesting Leasehold Mortgagees which shared the highest
priority just prior to the termination of this Ground Lease, the New Ground
Lease will name all such Leasehold Mortgagees as co-tenants thereunder.
     
 
Ground Lease — Page 8

 



--------------------------------------------------------------------------------



 



          (E)       If BNPPLC has agreed with any Leasehold Mortgagee that such
Leasehold Mortgagee’s consent will be required to any modification or early
termination of this Ground Lease by BNPPLC, and if NAI has been notified in
writing of such agreement, such consent will be required for such Leasehold
Mortgagee to be bound by any such modification or early termination of this
Ground Lease.
          (F)       No Leasehold Mortgagee will assume any liability under this
Ground Lease either by virtue of its Leasehold Mortgage or by any subsequent
receipt or collection of rents or profits generated from the Leased Property,
unless and until the Leasehold Mortgagee acquires BNPPLC’s leasehold estate in
the Leased Property at foreclosure or by deed in lieu of foreclosure.
          (G)       Although the foregoing provisions concerning Leasehold
Mortgages and Leasehold Mortgagees will be self operative, NAI agrees to
include, in addition to the items specified in Paragraph 9, confirmation of the
foregoing with respect to any Leasehold Mortgagee or prospective Leasehold
Mortgagee in any statement delivered to such Leasehold Mortgagee which is
provided to a pursuant to Paragraph 9.
11       Other Representations, Warranties and Covenants of NAI. NAI represents,
warrants and covenants as follows:
          (A)       Condition of the Property. The Land described in Exhibit A
is the same as the land described in the Title Policy and as shown on the plat
included as part of the survey prepared by December 2, 1999, prepared by Kier &
Wright, Job No. 97208-16 (the “Survey”), which survey was delivered to BNPPLC at
the request of NAI. All material improvements on the Land as of the Effective
Date are as shown on the Survey, and except as shown on the Survey there are no
easements or encroachments encumbering or affecting the Improved Property. No
part of the Land is within a flood plain as designated by any governmental
authority. Existing Improvements, if any, are free from latent or patent defects
or deficiencies that, either individually or in the aggregate, could materially
and adversely affect the use or occupancy of the Improved Property as permitted
by the Lease or could reasonably be anticipated to cause injury or death to any
person. When the construction contemplated by the Construction Management
Agreement is complete in accordance with plans approved as described therein,
the Improved Property and use thereof permitted by the Lease will comply in all
material respects with all Applicable Laws, including laws regarding access and
use by disabled persons and local zoning ordinances. Adequate provision has been
made (or can be made at a cost that is reasonable in connection with future
development of the Land) for the Land to be served by electric, gas, storm and
sanitary sewers, sanitary water supply, telephone and other utilities required
for the use thereof. All streets, alleys and easements necessary to serve the
Improved Property for the construction contemplated by the Construction
Management Agreement or uses permitted by the
     
 
Ground Lease — Page 9

 



--------------------------------------------------------------------------------



 



Lease have been completed and are serviceable or will be completed and made
serviceable as part of the construction contemplated by the Construction
Management Agreement. No extraordinary circumstances (including any use of the
Land as a habitat for endangered species) exist that would materially and
adversely affect such construction or uses of the Improved Property. The
Improvements, when constructed as contemplated in the Construction Management
Agreement, will be useable for their intended purpose without the need to obtain
any additional easements, rights-of-way or concessions from any third party or
parties.
          (B)       Environmental Representations. Except as otherwise disclosed
in the Environmental Report, to the knowledge of NAI: (i) no Hazardous
Substances Activity has occurred prior to the Effective Date; (ii) no owner or
operator of the Improved Property has reported or been required to report any
release of any Hazardous Substances on or from the Leased Property pursuant to
any Environmental Law; and (iii) no owner or operator of the Leased Property has
received from any federal, state or local governmental authority any warning,
citation, notice of violation or other communication regarding a suspected or
known release or discharge of Hazardous Substances on or from the Leased
Property or regarding a suspected or known violation of Environmental Laws
concerning the Leased Property. Further, NAI represents, to its knowledge, that
the Environmental Report taken as a whole is not misleading or inaccurate in any
material respect.
          (C)       Current Status of Title to the Land. NAI holds good and
indefeasible title to the Land, free and clear of all liens and encumbrances,
other than the Permitted Encumbrances and any Liens Removable by BNPPLC.
          (D)       Intentionally Deleted.
          (E)       Title to Improvements. The leasehold estate created in favor
of BNPPLC by this Ground Lease will extend to and include the rights to use and
enjoy any and all Improvements of whatever nature at any time and from time to
time located on the Land. Thus, throughout the term of this Ground Lease, BNPPLC
and its sublessees, assignees, licensees and concessionaires will be entitled to
use and enjoy such Improvements — to the exclusion of NAI as the lessor
hereunder, but subject to NAI’s rights under the Operative Documents (including
the Lease) so long as they remain in effect — as if the lessee hereunder was the
owner of the Improvements. Further, although any Improvements which remain on
the Land when this Ground Lease expires or is terminated will revert to NAI, it
is also understood and agreed that the lessee hereunder may at any time and from
time to time — after NAI ceases to have possession of the Leased Property
pursuant to the Construction Management Agreement or as tenant under the Lease
and prior to the expiration or termination of this Ground Lease — remove all or
any Improvements from the Land without the consent of NAI and without any
obligation to NAI or its Affiliates to provide compensation or to construct
other Improvements on or about the Land. Any Improvements removed as provided in
the preceding sentence will be considered severed from the Land and
     
 
Ground Lease — Page 10

 



--------------------------------------------------------------------------------



 



thereupon become personal property of the lessee hereunder.
          (F)       Defense of Adverse Title Claims. If any encumbrance or title
defect whatsoever affecting the Improved Property, other than Permitted
Encumbrances or Liens Removable by BNPPLC, is claimed or discovered (including
Liens against any part of or interest in the Improved Property which are not
Fully Subordinated or Removable) or if any legal proceedings are instituted with
respect to any such claimed or discovered encumbrance or title defect, NAI must
give prompt notice thereof to BNPPLC and at NAI’s own cost and expense will
promptly remove any such encumbrance and cure any such defect and will take all
necessary and proper steps for the defense of any such legal proceedings,
including the employment of counsel, the prosecution or defense of litigation
and the release or discharge of all adverse claims. If NAI fails to promptly
remove any encumbrance or cure any title defect as required by the preceding
sentence, BNPPLC (whether or not named as a party to legal proceedings with
respect thereto) may take such additional steps as in its judgment may be
necessary or proper to remove such encumbrance or cure such defect or for the
defense of any such attack or legal proceedings or the protection of BNPPLC’s
leasehold or other interest in the Improved Property, including the employment
of counsel, the prosecution or defense of litigation, the compromise or
discharge of any adverse claims made with respect to the Improved Property, the
removal of prior liens or security interests, and all expenses (including
Attorneys’ Fees) so incurred of every kind and character will be a demand
obligation owing by NAI.
          For purposes of this subparagraph 11(B), NAI will be deemed to be
acting promptly to remove any encumbrance or to cure any title defect, other
than a Lien which NAI or any of its Affiliates has granted or authorized, so
long as NAI is in good faith by appropriate proceedings contesting the validity
and applicability of the encumbrance or defect, and pending such contest NAI
will not be deemed in default under this subparagraph because of the encumbrance
or defect, provided that NAI must satisfy the following conditions and
requirements:
          (1)       NAI must diligently prosecute the contest to completion in a
manner reasonably satisfactory to BNPPLC.
          (2)       NAI must immediately remove the encumbrance or cure the
defect upon a final determination by a court of competent jurisdiction that it
is valid and applicable to the Improved Property.
          (3)       NAI must in any event conclude the contest and remove the
encumbrance or cure the defect and pay any claims asserted against BNPPLC or the
Improved Property because of such encumbrance or defect, all prior to (i) the
date any criminal charges may be brought against BNPPLC or any of its directors,
officers or employees because of such encumbrance or defect or (ii) the date any
action is taken or threatened against BNPPLC or any property owned by BNPPLC
(including BNPPLC’s leasehold estate under this
     
 
Ground Lease — Page 11

 



--------------------------------------------------------------------------------



 



Ground Lease) by any governmental authority or any other Person who has or
claims rights superior to BNPPLC because of the encumbrance or defect. Also,
with respect to a contest of any encumbrance or defect discovered or claimed
before the Designated Sale Date, NAI must conclude the contest and remove the
encumbrance or cure the defect and pay any claims asserted against BNPPLC or the
Improved Property because of such encumbrance or defect, all prior to the
Designated Sale Date, unless on the Designated Sale Date NAI or an Affiliate of
NAI or any Applicable Purchaser purchases the Improved Property pursuant to the
Purchase Agreement for a net price to BNPPLC (when taken together with any
additional payments made by NAI pursuant to Paragraph 1(a)(ii) of the Purchase
Agreement, in the case of a purchase by an Applicable Purchaser) equal to the
Lease Balance.
          (G)       Prohibition Against Consensual Liens on the Leased Property.
NAI will not, without the prior consent of BNPPLC, create, place or authorize,
or through any act or failure to act, acquiesce in the placing of, any deed of
trust, mortgage or other Lien, whether statutory, constitutional or contractual
against or covering the Land or Improvements or any part thereof (other than
Permitted Encumbrances and Liens Removable by BNPPLC). It is understood and
agreed, however, that any Liens which are Fully Subordinated or Removable will
constitute Permitted Encumbrances and thus will not be prohibited by this
provision.
          (H)       Compliance With Permitted Encumbrances. NAI must comply with
and cause to be performed all of the covenants, agreements and obligations
imposed upon NAI or the owner of the Leased Property by the Permitted
Encumbrances.
          (I)       Compliance With Laws. Without limiting the foregoing, the
use of the Improved Property permitted by the Lease complies, or will comply
after readily available permits are obtained, in all material respects with all
Applicable Laws.
          (J)       Modification of Permitted Encumbrances. NAI will not create
any new Permitted Encumbrance or enter into, initiate, approve or consent to any
modification of any Permitted Encumbrance that would create or expand or purport
to create or expand obligations or restrictions which would encumber the Leased
Property or any Improvements constructed thereon without the prior consent of
BNPPLC; provided, this provision will not limit any right of the NAI Parties to
modify any Lien that is Fully Subordinated or Removable and will remain Fully
Subordinated or Removable after the modification. Whether BNPPLC must give any
such consent requested by NAI prior to the Designated Sale Date will be governed
by subparagraph 4(C) of the Closing Certificate.
     
 
Ground Lease — Page 12

 



--------------------------------------------------------------------------------



 



          (K)       Performance and Preservation of the Permitted Encumbrances
for the Benefit of BNPPLC. Not only prior to the expiration or termination of
other Operative Documents, but thereafter throughout the term of this Ground
Lease, NAI must comply with and perform the obligations imposed by the Permitted
Encumbrances upon NAI or upon any owner of the Land and do whatever is required
to preserve the rights and benefits conferred or intended to be conferred by the
Permitted Encumbrances, as necessary to prevent any claim against or forfeiture
of any of the Improved Property and to facilitate the construction and use of
any Improvements on the Land after the Turnover Date by BNPPLC and its
successors, assigns and subtenants under this Ground Lease. Further, NAI hereby
agrees for itself and its Affiliates, as the owner of the Land and any other
land now owned or hereafter acquired by NAI or its Affiliates, which is
encumbered or benefitted by the Permitted Encumbrances, to assume liability for
and to indemnify BNPPLC and other Interested Parties and to defend and hold them
harmless from and against all Losses (including Losses caused by any decline in
the value of the Leased Property or of the Improvements) that they would not
have incurred or suffered but for:
          (1)       any breach by NAI of its obligations under the preceding
sentence,
          (2)       any termination of any benefit to the owner, users or
occupants of the Land or Improvements conferred by the Permitted Encumbrances if
NAI agreed to the termination or the termination resulted from a breach of any
Permitted Encumbrance by NAI or its Affiliates, or
          (3)       any restrictions imposed by or asserted under any Permitted
Encumbrance upon any transfer after (but only after) the Turnover Date by BNPPLC
of any interests it may then have in the Leased Property or in any Improvements.
NAI’s obligations under this subparagraph 11(K) will be binding upon any
successor or assign of NAI or its Affiliates with respect to the Land and other
properties encumbered or benefitted by the Permitted Encumbrances, and such
obligations will survive any sale of NAI’s interest in the Leased Property to
BNPPLC because of BNPPLC’s exercise of the Contingent Purchase Option.
          (L)       Cooperation by NAI and its Affiliates.
          (1)       After the Turnover Date, if neither NAI nor an Applicable
Purchaser has purchased BNPPLC’s interest in the Improved Property pursuant to
the Purchase Agreement, and if a use of the Improved Property by BNPPLC or any
new Improvements or any removal or modification of Improvements proposed by
BNPPLC would violate any Permitted Encumbrance or Applicable Law unless NAI or
any of its Affiliates, as an owner of adjacent land or otherwise, gave its
consent or approval thereto or agreed to join in a modification of a Permitted
Encumbrance, then NAI must give and cause its Affiliates to give such consent or
approval or join in such modification.
     
 
Ground Lease — Page 13

 



--------------------------------------------------------------------------------



 



          (2)       After the Turnover Date, if neither NAI nor an Applicable
Purchaser has purchased BNPPLC’s interest in the Improved Property pursuant to
the Purchase Agreement, and if any Permitted Encumbrance or Applicable Law
requires the consent or approval of NAI or any of its Affiliates or of the city
or county in which the Improved Property is located or of any other Person to an
assignment of any interest in the Improved Property by BNPPLC or by any of its
successors or assigns, NAI will without charge give and cause its Affiliates to
give such consent or approval and will cooperate in any way reasonably requested
by BNPPLC to assist BNPPLC to obtain such consent or approval from the city,
county or other Person.
          (3)       NAI’s obligations under this subparagraph 11(L) will be
binding upon any successor or assign of NAI or its Affiliates with respect to
the Land and other properties encumbered or benefitted by the Permitted
Encumbrances, and such obligations will survive (a) any sale of the Improved
Property by BNPPLC, other than to NAI or an Applicable Purchaser under the
Purchase Agreement, for the benefit of BNPPLC’s assignees, and (b) any sale of
NAI’s interest in the Leased Property to BNPPLC because of BNPPLC’s exercise of
the Contingent Purchase Option.
          (M)       Omissions. None of NAI’s representations or warranties
contained in this Ground Lease or in any other document, certificate or written
statement furnished to BNPPLC by or on behalf of NAI contains any untrue
statement of a material fact or omits a material fact necessary in order to make
the statements contained herein or therein (when taken in their entireties) not
misleading.
          (N)       Insurance and Casualty. In the event any of the Leased
Property is destroyed or damaged by fire, explosion, windstorm, hail or by any
other casualty against which insurance is maintained or required hereunder,
(i) BNPPLC may make proof of loss, (ii) each insurance company concerned is
hereby authorized and directed to make payment for such loss directly to BNPPLC
for application as required by Paragraph 4, and (iii) BNPPLC’s consent must be
obtained for any settlement, adjustment or compromise of any claims for loss,
damage or destruction under any policy or policies of insurance.
          (O)       Condemnation. All proceeds of condemnation awards or
proceeds of sale in lieu of condemnation with respect to the Leased Property and
all judgments, decrees and awards for injury or damage to the Leased Property
will be paid to BNPPLC and applied as provided in Paragraph 4 above. BNPPLC is
hereby authorized, in the name of NAI, to execute and deliver valid acquittances
for, and to appeal from, any such judgment, decree or award concerning
condemnation of any of the Leased Property. BNPPLC will not be, in any event or
circumstances, liable or responsible for failure to collect, or to exercise
diligence in the collection of, any such proceeds, judgments, decrees or awards.
     
 
Ground Lease — Page 14

 



--------------------------------------------------------------------------------



 



          (P)       Further Assurances. NAI must, on request of BNPPLC,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Ground Lease or in any other instrument executed in
connection herewith or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver and record or file such further instruments and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purposes of this Ground Lease and to subject to this Ground
Lease any property intended by the terms hereof to be covered hereby including
specifically, but without limitation, any renewals, additions, substitutions,
replacements or appurtenances to the Leased Property; (iii) execute,
acknowledge, deliver, procure and record or file any document or instrument
deemed advisable by BNPPLC to protect BNPPLC’s rights in and to the Leased
Property against the rights or interests of third persons; and (iv) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of BNPPLC to enable BNPPLC or any Leasehold Mortgagee
to comply with the requirements or requests of any agency or authority having
jurisdiction over them.
12       Ground Lease Defaults.
          (A)       Definition of Ground Lease Default. Each of the following
events will be deemed to be a “Ground Lease Default” by BNPPLC under this Ground
Lease:
          (1)       A failure by BNPPLC to pay when due any installment of
Ground Lease Rent due hereunder if such failure continues for sixty days after
BNPPLC receives notice thereof.
          (2)       A failure by BNPPLC to comply with any term, provision or
covenant of this Ground Lease (other than as described in the other clauses of
this subparagraph 13(A)) if such failure is not cured prior to the earlier of
(A) ninety days after notice thereof is sent to BNPPLC, or (B) the date any writ
or order is issued for the levy or sale of any property owned by NAI or its
Affiliates (including the leasehold created by this Ground Lease) because of
such failure or any criminal action is instituted against BNPPLC or any of its
directors, officers or employees because of such failure; provided, however,
that so long as no such writ or order is issued and no such criminal actions is
instituted, if such failure is susceptible of cure but cannot with reasonable
diligence be cured within such ninety day period, and if BNPPLC has promptly
commenced to cure the same and thereafter prosecutes the curing thereof with
reasonable diligence, the period within which such failure may be cured will be
extended for such further period as is necessary to complete the cure.
          (B)       Remedy. Upon the occurrence of a Ground Lease Default which
is not cured within any applicable period expressly permitted by subparagraph
13(A), NAI’s sole and exclusive remedies will be to sue BNPPLC for the
collection of any amount due under this
     
 
Ground Lease — Page 15

 



--------------------------------------------------------------------------------



 



Ground Lease, to sue for the specific enforcement of BNPPLC’s obligations
hereunder, or to enjoin the continuation of the Ground Lease Default, provided,
however, no limitation of NAI’s remedies contained herein will prevent NAI from
exercising rights expressly provided in other Operative Documents or from
recovering any reasonable costs NAI may incur to mitigate its damages by curing
a Ground Lease Default that BNPPLC has failed to cure itself (so long as the
cure by NAI is pursued in a lawful manner and the costs NAI seeks to recover do
not exceed the actual damages to be mitigated). NAI may not terminate this
Ground Lease or BNPPLC’s right to possession under this Ground Lease, except as
expressly provided in the Operative Documents. Any judgment which NAI may obtain
against BNPPLC for amounts due under this Ground Lease may be collected only
through resort of a judgement lien against BNPPLC’s interest in the Leased
Property and any Improvements. BNPPLC will have no personal liability for the
payment amounts due under this or for the performance of any obligations of
BNPPLC under this Ground Lease.
13       Quiet Enjoyment. NAI warrants that neither it nor any third party
lawfully claiming any right or interest in the Leased Property will, during the
Ground Lease Term, disturb BNPPLC’s peaceable and quiet enjoyment of the Leased
Property; however, such enjoyment will be subject to the terms, provisions,
covenants, agreements and conditions of this Ground Lease and those Permitted
Encumbrances which are listed on Exhibit B.
14       Option to Purchase. Subject to the terms and conditions set forth in
Exhibit C, BNPPLC (and any assignee of BNPPLC’s entire interest in the Leased
Property, but not any subtenant or assignee of a lesser interest) will have the
option, and NAI hereby grants to BNPPLC such option, to purchase NAI’s interest
in the Leased Property.
15       Miscellaneous.
          (A)       No Merger. There will be no merger of this Ground Lease or
of the leasehold estate hereby created with the fee or any other estate in the
Leased Property or any part thereof by reason of the fact that the same person
may acquire or hold, directly or indirectly, this Ground Lease or the leasehold
estate hereby created or any interest in this Ground Lease or in such leasehold
estate as well as the fee or any other estate in the Leased Property or any
interest in such fee or other estate, unless all parties with an interest in the
Leased Property that would be adversely affected by any such merger specifically
agree in writing that such a merger has occurred.
          (B)       Recording; Memorandum of Lease. Either party may record this
Ground Lease in the real property records of Santa Clara County, California. If
NAI and BNPPLC decide not to record this Ground Lease, they will execute a
memorandum of this Ground Lease in recordable form which will be filed in the
real property records of Santa Clara County, California.
     
 
Ground Lease — Page 16

 



--------------------------------------------------------------------------------



 



16       Certain Remedies Cumulative. No right or remedy herein conferred upon
or reserved to BNPPLC is intended to be exclusive of any other right or remedy
BNPPLC has with respect to the Improved Property, and each and every right and
remedy of BNPPLC will be cumulative and in addition to any other right or remedy
given to it under this Ground Lease or now or hereafter existing in its favor at
law or in equity. In addition to other remedies available under this Ground
Lease, either party will be entitled, to the extent permitted by applicable law,
to a decree compelling performance of any of the other party’s agreements
hereunder.
17       Attorneys’ Fees and Legal Expenses. If BNPPLC commences any legal
action or other proceeding because of any breach of this Ground Lease by NAI,
BNPPLC may recover all Attorneys’ Fees incurred by it in connection therewith
from NAI, whether or not such controversy, claim or dispute is prosecuted to a
final judgment. Any Attorneys’ Fees incurred by BNPPLC in enforcing a judgment
in its favor under this Ground Lease will be recoverable separately from such
judgment, and the obligation for such Attorneys’ Fees is intended to be
severable from other provisions of this Ground Lease and not to be merged into
any such judgment.
18       Successors and Assigns. The terms, provisions, covenants and conditions
of this Ground Lease will be binding upon NAI and BNPPLC and their respective
permitted successors and assigns and will inure to the benefit of NAI and BNPPLC
and all permitted transferees, mortgagees, successors and assignees of NAI and
BNPPLC with respect to the Leased Property; except that (A) BNPPLC will not
assign this Ground Lease or any rights hereunder except pursuant to a Permitted
Transfer, and (C) NAI will not assign this Ground Lease or any rights hereunder
prior to the Turnover Date without the prior written consent of BNPPLC.
[The signature pages follow.]
     
 
Ground Lease — Page 17

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Ground Lease is executed on the date of
acknowledgment before a notary indicated below to be effective as of
December 14, 2006.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation       By:   /s/ Lloyd G. Cox         Lloyd G. Cox, Managing
Director             

             
STATE OF TEXAS
    )      
 
    )     SS
COUNTY OF DALLAS
    )      

On December 14, 2006, before me Catherine L. Granger, a Notary Public in and for
the County and State aforesaid, personally appeared Lloyd G. Cox, Managing
Director of BNP Paribas Leasing Corporation, who is personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose name
is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her authorized capacity and that by his/her signature
on such instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS, my hand and official seal.
/s/ Catherine L. Granger          
(SEAL) [f26587f2658710.gif]
 
Ground Lease — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Ground Lease, executed on the date of
acknowledgment before a notary indicated below to be effective as of
December 14, 2006]

            NETWORK APPLIANCE, INC., a Delaware corporation
      By:   /s/ Ingemar Lanevi         Ingemar Lanevi, Vice President and
Corporate Treasurer             

             
STATE OF NORTH CAROLINA
    )      
 
    )     SS
COUNTY OF WAKE
    )      

On December 14th, 2006, before me Edward E. Benton Jr., a Notary Public in and
for the County and State aforesaid, personally appeared Ingemar Lanevi, Vice
President and Corporate Treasurer of Network Appliance, Inc., who is personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity and that by his/her
signature on such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
WITNESS, my hand and official seal.
/s/ Edward E. Benton Jr.          
 
Ground Lease — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
Proposed Parcel 8, and (except to the extent within a different platted Parcel
as currently shown in the Map Records of the County of Santa Clara, California)
proposed Parcel 12, and the Additional Leased Premises as defined below,
(collectively, the “2006 Ground Lease Premises”) as shown on that certain
Vesting Tentative Parcel Map provided to BNP Paribas Leasing Corporation
(“BNPPLC”) by Network Appliance, Inc. (“NAI”) attached hereto and made a part
hereof (the “Tentative Map”), which has received preliminary approval from the
City of Sunnyvale, California, but not yet been filed for record in the office
of the recorder of the County of Santa Clara, State of California. As used
herein, “Additional Leased Premises” means the parking lots, driveways and other
areas shaded in gray on the Tentative Map attached hereto within the larger area
designated as Common Lot A (consisting of 30.46 Acres, more or less) on the
Tentative Map. The southern boundary of the Additional Leased Premises is a line
that runs North 75 degrees, 07 minutes, 58 seconds equidistant from the southern
boundary of Parcel 8 and the northern boundary of Parcel 7, both as shown on the
Tentative Map. The eastern boundary of the Additional Leased Premises runs along
the same line as the eastern boundary of Common Lot A, as shown on the Tentative
Map. The western boundary of the Additional Leased Premises runs along the same
line as the western boundary of Parcel 8 and Parcel 7, as shown on the Tentative
Map. The northern boundary of the Additional Leased Premises runs along the
center of an existing or proposed driveway which is situated between Parcel 8
and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the 2006 Ground Lease Premises (the
“Appurtenant Easements”) under, over and across adjacent parcels (“Adjacent
Parcels”) which are owned by NAI for the purposes described below and on and
subject to the express terms and conditions set forth below:
The Appurtenant Easements will be for the following purposes:
     1. The use, maintenance, repair, replacement expansion of utility lines
under, over and across the Adjacent Parcels and related equipment (including
lines or equipment for water, sanitary sewer, electricity, phone and gas)
(collectively, the “Utility Lines”) to serve improvements constructed from time
to time on the 2006 Ground Lease Premises.
     2. Access and parking over and in paved driveways and parking lots or
garages now or hereafter located on the Adjacent Parcels (“Driveways and Parking
Areas”).
     3. The encroachment, support, maintenance, repair and replacement of any
buildings constructed on Parcel 8 as shown on the Tentative Map during the
period that BNPPLC owns or leases Parcel 8.
The Appurtenant Easements will be subject to the following terms and conditions:

 



--------------------------------------------------------------------------------



 



     A. The Appurtenant Easements for Utility Lines will be limited to:
     (1) those Utility Lines, if any, existing on the first date upon which any
instrument is recorded which gives notice of the Appurtenant Easements;
     (2) those Utility Lines, if any, constructed by or at the request of NAI
itself;
     (3) any other Utility Lines reasonably necessary for the use of
improvements constructed by NAI (whether constructed for BNPPLC or otherwise) on
the 2006 Ground Lease Premises (and in the case of Utility Lines permitted only
because of this clause (3), such Utility Lines must be installed in a location
that does not run through or under any then existing building or structured
garage on the Adjacent Parcels); and
     (4) replacements (including replacements that may increase utility
capacity) for any Utility Lines permitted under the preceding clauses
(1) through (3).
     B. Any Utility Line on any Adjacent Parcel may be relocated to another
location on the same Adjacent Parcel by the owner of such parcel and at its sole
cost and expense, so long as the relocation is done in a good and workmanlike
manner that does not and will not impose any significant or unexpected
interruption of utility services or additional costs upon the owner or occupants
of the 2006 Ground Lease Premises.
     C. The use of Driveways and Parking Areas by the owner of the 2006 Ground
Lease Premises and its tenants and other invitees will not exceed that
reasonably required to provide buildings constructed on the 2006 Ground Lease
Premises with parking that both (i) meets local zoning and other legal
requirements, and (ii) when taken together with any permanent, concrete parking
spaces from time to time constructed on the 2006 Ground Lease Premises, provides
at least 632 parking spaces for buildings on the 2006 Ground Lease Premises and
also causes the parking ratio for buildings on the 2006 Ground Lease Premises to
be not less than 1 parking space per 333 square feet of interior building floor
area (collectively, the “Minimum Parking Requirements”). However, for purposes
of computing the Minimum Parking Requirements, parking spaces from time to time
constructed on the 2006 Ground Lease Premises which are made available for
parking by owners or occupants of any Adjacent Parcel pursuant to any easement
which encumbers the 2006 Ground Lease Premises (or any leasehold estate therein)
will be treated as if they did not exist. In other words, any such parking
spaces available to owners or occupants of Adjacent Parcels will not be included
in the numbers of parking spaces considered as available to owners or occupants
of the 2006 Ground Lease Premises to satisfy the Minimum Parking Requirements.
 
Exhibit A to Ground Lease — Page 2

 



--------------------------------------------------------------------------------



 



     D. NAI and its successors and assigns as the owners of Adjacent Parcels
will always maintain a number of parking spaces on the Adjacent Parcels which is
no less than the sum of (1) the spaces required to meet Minimum Parking
Requirements for buildings on the 2006 Ground Lease Premises, and (2) the spaces
required to satisfy zoning or other parking requirements for other buildings on
or served by parking on the Adjacent Parcels.
     E. The Appurtenant Easement for parking on Adjacent Parcels will be subject
to the following condition subsequent: If a sufficient number of permanent,
concrete parking spaces in parking lots or structured garages are constructed on
the 2006 Ground Lease Premises to satisfy Minimum Parking Requirements (computed
as described above) without the need for additional parking spaces on Adjacent
Parcels, then the owners of Adjacent Parcels may terminate such parking easement
by notice to the owner of the 2006 Ground Lease Premises and by recording a copy
of such notice in the real property deed records. (This provision will not,
however, be construed to require the construction of such lots or garages on the
2006 Ground Lease Premises.)
     F. Notwithstanding the foregoing, at any time when BNPPLC or any successor
of BNPPLC owns or leases all or any part of the land shown on the Tentative Map
as Parcel 7 and adjacent parking lots, driveways and other areas within Common
Lot A (collectively, the “2005 Ground Lease Premises”), BNPPLC may, at its sole
option, cause the 2005 Ground Lease Premises to be released from all or any of
the Appurtenant Easements. Notwithstanding any such release, the Appurtenant
Easements will continue as to Adjacent Parcels other than the 2005 Ground Lease
Premises. BNPPLC may exercise such option by written notice recorded in the real
property records of Santa Clara County, California.
 
Exhibit A to Ground Lease — Page 3

 



--------------------------------------------------------------------------------



 



(MAP) [f26587f2658711.gif]
 
Exhibit A to Ground Lease — Page 4

 



--------------------------------------------------------------------------------



 



Exhibit B
Permitted Encumbrances
     The leasehold and other interests in the Land hereby conveyed by NAI are
conveyed subject to the following matters to the extent the same are still valid
and in force:
1. TAXES for the fiscal year 2006-2007, a lien not yet due or payable.
2. THE LIEN of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code,
resulting from changes of ownership or completion of construction on or after
the date hereof.
3. EASEMENT for the purposes stated herein and incidents thereto

         
 
  Purpose   : Slope Easement
 
  In favor of   : City of Sunnyvale
 
  Recorded
Affects   : October 9, 1964 in Book 6695, page 430, Official Records
: Easterly 18 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for: Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

4. EASEMENT for the purposes stated herein and incidents thereto

         
 
  Purpose   : Public utilities easement
 
  In favor of   : City of Sunnyvale
 
  Recorded   : October 9, 1964 in Book 6695, page 450, Official Records
 
  Affects   : Easterly 7 feet, as shown on a survey plat entitled ALTA/ACSM Land
Title Survey for: Network Appliance, 1345 Crossman Avenue, dated December 2,
1999, prepared by Kier & Wright, Job No. 97208-16.

5. Covenants, Conditions and Restrictions in the Declaration of Protective
Covenants — Moffett Industrial Park No. 2) recorded December 23, 1971 in Book
9640, page 443, Official Records; which provide that a violation thereof shall
not defeat or render invalid the lien of any Mortgage or Deed of Trust made in
good faith and for value. Said Covenants, Conditions and Restrictions do not
provide for reversion of title in the event of a breach thereof. Restrictions,
if any, based upon race, color, religion, sex, handicap, familial status, or
national origin are deleted, unless and only to the extent that said covenant
(a) is exempt under Chapter 42, Section 3607, of the United States Code, or
(b) related to handicap but does not discriminate against handicapped persons.
     ASSIGNMENT AND ASSUMPTION of the rights, powers, duties, obligations, and
reservations of Moffett Park Associates, in favor of The Prudential Insurance
Company of

 



--------------------------------------------------------------------------------



 



America, recorded February 8, 1977 in Book C583, page 685, Official Records.
6. EASEMENT for the purposes stated herein and incidents thereto

         
 
  Purpose   : Public utilities
 
  Granted to   : City of Sunnyvale
 
  Recorded   : November 16, 1976 in Book C414, page 105, Official Records
 
  Affects   : Southerly 10 feet, as shown on a survey plat entitled ALTA/ACSM
Land Title Survey for: Network Appliance, 1345 Crossman Avenue, dated
December 2, 1999, prepared by Kier & Wright, Job No. 97208-16.

7. LIMITATIONS, covenants, restrictions, reservations, exceptions or terms, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), contained in the document recorded
February 5, 1980 in Book F122, page 460, Official Records.

 
Exhibit B to Ground Lease — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit C
CONTINGENT PURCHASE OPTION
     Subject to the terms of this Exhibit, BNPPLC shall have an option (the
“Option”) to buy NAI’ fee interest in the Leased Property at any time during the
term of this Ground Lease after (but only after) any breach by NAI under the
Purchase Agreement, provided NAI does not cure the breach within any time
permitted for cure by the express provisions of the Purchase Agreement, for a
purchase price (the “Option Price”) to NAI equal to fair market value.
     For the purposes of this Exhibit, “fair market value” means (and all
appraisers and other persons involved in the determination of the Option Price
will be so advised) the price that would be agreed upon between a willing buyer,
under no compulsion to buy, and a willing seller, under no compulsion to sell,
for unimproved land comparable in size and location to the Land, exclusive of
any Improvements but assuming that there is no higher and better use for such
land than as a site for improvements of comparable size and utility to the
Improvements, at the time of BNPPLC’s exercise of the Option and taking into
consideration the condition of the Land, the encumbrances affecting the title to
the Land and all applicable zoning, land use approvals and other governmental
permits relating to the Land at the time of the exercise of the Option.
     If BNPPLC exercises the Option, which BNPPLC may do by notifying NAI that
BNPPLC has elected to buy NAI’ interest in the Leased Property as provided
herein, then:
     (1) To the extent, if any, required as a condition imposed by law to the
conveyance of the fee interest in the Leased Property to BNPPLC, NAI shall
promptly at its expense do whatever is necessary and possible (including,
without limitation, cooperating with BNPPLC in seeking any zoning variances
requested by BNPPLC) to obtain approvals of a new Parcel Map or lot line
adjustments. Should it be determined that it is not possible to satisfy any such
condition imposed by law, neither NAI nor BNPPLC shall be required to consummate
any purchase pursuant to this Exhibit, and this Ground Lease will continue as if
BNPPLC had not exercised the Option.
     (2) Upon BNPPLC’s tender of the Option Price to NAI, NAI will convey good
and indefeasible title to the fee estate in the Land and its interest in all
other Leased Property to BNPPLC by general warranty deed and assignment subject
only to the Permitted Encumbrances, to any claims of BNPPLC or Liens Removable
by BNPPLC, and (to the extent still in force) to the Lease and the Purchase
Agreement.
     (3) BNPPLC’s obligation to close the purchase shall be subject to the
following terms and conditions, all of which are for the benefit of BNPPLC:
(1) BNPPLC shall have been furnished with evidence satisfactory to BNPPLC that
NAI can convey title as required by the preceding subparagraph; (2) nothing
shall have occurred or been discovered after BNPPLC exercised the Option that
could significantly and adversely affect title to the Leased Property or
BNPPLC’s use thereof, (3) all of the representations of NAI in this Ground Lease
shall continue to be true as if made effective

 



--------------------------------------------------------------------------------



 



on the date of the closing and, with respect to any such representations which
may be limited to the knowledge of NAI or any of NAI’ representatives, would
continue to be true on the date of the closing if all relevant facts and
circumstances were known to NAI and such representatives, and (4) BNPPLC shall
have been tendered the deed and other documents which are described in this
Exhibit as documents to be delivered to BNPPLC at the closing of BNPPLC’s
purchase.
     (4) Closing of the purchase will be scheduled on the first Business Day
following thirty days after the Option Price is established in accordance with
the terms and conditions of this Exhibit and after any approvals described in
subparagraph (a) above are obtained, and prior to closing BNPPLC’s occupancy of
the Leased Property shall continue to be subject to the terms and conditions of
this Ground Lease, including the terms setting forth BNPPLC’s obligation to pay
rent. Closing shall take place at the offices of any title insurance company
reasonably selected by BNPPLC to insure title under the title insurance policy
described below.
     (5) Any transfer taxes or notices or registrations required by law in
connection with the sale contemplated by this Exhibit will be the responsibility
of NAI.
     (6) NAI will deliver a certificate of nonforeign status to BNPPLC at
closing as needed to comply with the provisions of the U.S. Foreign Investors
Real Property Tax Act (FIRPTA) or any comparable federal, state or local law in
effect at the time.
     (7) NAI will also pay for and deliver to BNPPLC at the closing an owner’s
title insurance policy in the full amount of the Option Price, issued by a title
insurance company designated by BNPPLC (or written confirmation from the title
company that it is then prepared to issue such a policy), and subject only to
standard printed exceptions which the title insurance company refuses to delete
or modify in a manner acceptable to BNPPLC and to Permitted Encumbrances.
     (8) NAI shall also deliver at the closing all other documents or things
reasonably required to be delivered to BNPPLC or by the title insurance company
to evidence NAI’ ability to transfer the Leased Property to BNPPLC.
     If NAI and BNPPLC do not otherwise agree upon the amount of the Option
Price within twenty days after BNPPLC exercises the Option, the Option Price
shall be determined in accordance with the following procedure:
     (a) NAI and BNPPLC shall each appoint a real estate appraiser who is
familiar with properties in the vicinity of the Land and who has not previously
acted for either party. Each party will make the appointment no later than ten
days after receipt of notice from the other party that the appraisal process
 
Exhibit C to Ground Lease — Page 2

 



--------------------------------------------------------------------------------



 



described in this Exhibit has been invoked. The agreement of the two appraisers
as to the Option Price will be binding upon NAI and BNPPLC. If the two
appraisers cannot agree upon the Option Price within ten days following their
appointment, they shall within another ten days agree upon a third real estate
appraiser. Immediately thereafter, each of the first two appraisers will submit
his best estimate of the appropriate Option Price (together with a written
report supporting such estimate) to the third appraiser and the third appraiser
will choose between the two estimates. The estimate of Option Price chosen by
the third appraiser as the closest to the prevailing monthly fair market value
will be binding upon NAI and BNPPLC. Notification in writing of the Option Price
shall be made to NAI and BNPPLC within fifteen days following the selection of
the third appraiser.
     (b) If appraisers must be selected under the procedure set out above and
either BNPPLC or NAI fails to appoint an appraiser or fails to notify the other
party of such appointment within fifteen days after receipt of notice that the
prescribed time for appointing the appraisers has passed, then the other party’s
appraiser will determine the Option Price. All appraisers selected for the
appraisal process set out in this Exhibit will be disinterested, reputable,
qualified real estate appraisers with the designation of MAI or equivalent and
with at least 5 years experience in appraising properties comparable in Santa
Clara County, California to the Land.
     (c) If a third appraiser must be chosen under the procedure set out above,
he will be chosen on the basis of objectivity and competence, not on the basis
of his relationship with the other appraisers or the parties to this Ground
Lease, and the first two appraisers will be so advised. Although the first two
appraisers will be instructed to attempt in good faith to agree upon the third
appraiser, if for any reason they cannot agree within the prescribed time,
either NAI and BNPPLC may require the first two appraisers to immediately submit
its top choice for the third appraiser to the then highest ranking officer of
the Dallas, Texas Bar Association who will agree to help and who has no
attorney/client or other significant relationship to either NAI or BNPPLC. Such
officer will have complete discretion to select the most objective and competent
third appraiser from between the choice of each of the first two appraisers, and
will do so within ten days after such choices are submitted to him.
     (d) Either NAI or BNPPLC may notify the appraiser selected by the other
party to demand the submission of an estimate of Option Price or a choice of a
third appraiser as required under the procedure described above; and if the
submission of such an estimate or choice is required but the other party’s
appraiser fails to comply with the demand within fifteen days after receipt of
such notice,
 
Exhibit C to Ground Lease — Page 3

 



--------------------------------------------------------------------------------



 



then the Option Price or choice of the third appraiser, as the case may be,
selected by the other appraiser (i.e., the notifying party’s appraiser) will be
binding upon NAI and BNPPLC.
     (e) NAI and BNPPLC shall each bear the expense of the appraiser appointed
by it, and the expense of the third appraiser and of any officer of the Dallas,
Texas Bar Association who participates in the appraisal process described above
will be shared equally by NAI and BNPPLC.
 
Exhibit C to Ground Lease — Page 4

 



--------------------------------------------------------------------------------



 



Exhibit D
DETERMINATION OF FAIR RENTAL VALUE
     Each annual payment of Ground Lease Rent will equal the Fair Rental Value,
computed as of the most recent Rental Determination Date when such payment
becomes due. As used in this Exhibit, “Rental Determination Date” means the
(1) the Effective Date, (2) the earliest anniversary of the Effective Date to
follow the Turnover Date by more than thirty days, and (3) after the second
Rental Determination Date described in clause (2), each fifth anniversary of the
preceding Rental Determination Date.
     As of the Effective Date (i.e., the first Rental Determination Date), the
parties have agreed that Fair Rental Value is the dollar amount set forth in
Paragraph 3 of this Ground Lease.
     If NAI and BNPPLC have not agreed upon Fair Rental Value as of any
subsequent Rental Determination Date within one hundred eighty days after the
such date, then Fair Rental Value will be determined as follows:
     (a) NAI and BNPPLC shall each appoint a real estate appraiser who is
familiar with rental values for properties in the vicinity of the Land and who
has not previously acted for either party. Each party will make the appointment
no later than ten days after receipt of notice from the other party that the
appraisal process described in this Exhibit has been invoked. The agreement of
the two appraisers as to Fair Rental Value will be binding upon NAI and BNPPLC.
If the two appraisers cannot agree upon the Fair Rental Value within ten days
following their appointment, they shall within another ten days agree upon a
third real estate appraiser. Immediately thereafter, each of the first two
appraisers will submit his best estimate of the appropriate Fair Rental Value
(together with a written report supporting such estimate) to the third appraiser
and the third appraiser will choose between the two estimates. The estimate of
Fair Rental Value chosen by the third appraiser as the closest to the prevailing
annual fair rental value will be binding upon NAI and BNPPLC. Notification in
writing of this estimate shall be made to NAI and BNPPLC within fifteen days
following the selection of the third appraiser.
     (b) If appraisers must be selected under the procedure set out above and
either BNPPLC or NAI fails to appoint an appraiser or fails to notify the other
party of such appointment within fifteen days after receipt of notice that the
prescribed time for appointing the appraisers has passed, then the other party’s
appraiser will determine the Fair Rental Value. All appraisers selected for the
appraisal process set out in this Exhibit will be disinterested, reputable,
qualified real estate appraisers with the designation of MAI or equivalent and
with at least 5 years experience in appraising properties in Santa Clara County,
California comparable to the Land.
     (c) If a third appraiser must be chosen under the procedure set out above,
he or she will be chosen on the basis of objectivity and competence, not on the
basis of his

 



--------------------------------------------------------------------------------



 



relationship with the other appraisers or the parties to this Ground Lease, and
the first two appraisers will be so advised. Although the first two appraisers
will be instructed to attempt in good faith to agree upon the third appraiser,
if for any reason they cannot agree within the prescribed time, either NAI and
BNPPLC may require the first two appraisers to immediately submit its top choice
for the third appraiser to the then highest ranking officer of the Dallas, Texas
Bar Association who will agree to help and who has no attorney/client or other
significant relationship to either NAI or BNPPLC. Such officer will have
complete discretion to select the most objective and competent third appraiser
from between the choice of each of the first two appraisers, and will do so
within twenty days after such choices are submitted to him.
     (d) Either NAI or BNPPLC may notify the appraiser selected by the other
party to demand the submission of an estimate of Fair Rental Value or a choice
of a third appraiser as required under the procedure described above; and if the
submission of such an estimate or choice is required but the other party’s
appraiser fails to comply with the demand within fifteen days after receipt of
such notice, then the Fair Rental Value or choice of the third appraiser, as the
case may be, selected by the other appraiser (i.e., the notifying party’s
appraiser) will be binding upon NAI and BNPPLC.
     (e) NAI and BNPPLC shall each bear the expense of the appraiser appointed
by it, and the expense of the third appraiser and of any officer of the Dallas,
Texas Bar Association who participates in the appraisal process described above
will be shared equally by NAI and BNPPLC.
 
Exhibit D to Ground Lease — Page 2

 